PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 03-6739
GAVIN RODERICK WHITE, a/k/a Joe
White,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
              Jackson L. Kiser, Senior District Judge.
                    (CR-97-28; CA-00-867-7)

                      Argued: December 4, 2003

                        Decided: May 4, 2004

     Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.



Vacated and remanded by published opinion. Judge Motz wrote the
opinion, in which Judge Shedd joined. Judge Williams wrote a sepa-
rate dissenting opinion.


                            COUNSEL

ARGUED: Neal Goldberg, HALE & DORR, L.L.P., Washington,
D.C., for Appellant. Ray B. Fitzgerald, Jr., Assistant United States
Attorney, Charlottesville, Virginia, for Appellee. ON BRIEF: James
L. Quarles, III, HALE & DORR, L.L.P., Washington, D.C., for
Appellant. John L. Brownlee, United States Attorney, Charlottesville,
Virginia, for Appellee.
2                      UNITED STATES v. WHITE
                             OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   In this case, a habeas petitioner contends that the Government
made an oral promise, never incorporated into his written plea agree-
ment, that he could conditionally plead guilty, retaining the right to
appeal the denial of his suppression motion. It is undisputed that the
petitioner’s lawyer erroneously informed him that the guilty plea was
conditional and that the petitioner would not have pleaded guilty
absent this representation; moreover, the Government conceded, and
the district court found, that in making this representation, the peti-
tioner’s lawyer provided constitutionally ineffective assistance of
counsel, which rendered the petitioner’s guilty plea involuntary. Nev-
ertheless, without holding an evidentiary hearing, the court found the
petitioner had not proved by a preponderance of the evidence that the
Government had made the asserted oral promise (that the petitioner
could conditionally plead) and so summarily denied the petitioner’s
request to reform his plea agreement. Because we believe that mate-
rial factual disputes require an evidentiary hearing in this case, we
vacate and remand for further proceedings.

                                  I.

   A grand jury charged Gavin Roderick White with one count of pos-
session with intent to distribute cocaine in violation of 21 U.S.C.
§ 841(a)(1) (1994). Apparently, the police uncovered the cocaine dur-
ing a traffic stop of White’s car; White moved to suppress the
cocaine, asserting that the search of his car proceeded without his
consent. The district court denied the motion to suppress.

   Thereafter, pursuant to a written plea agreement, White pleaded
guilty to the charged offense. Neither that plea agreement nor the dis-
trict court’s plea colloquy expressly informed White that by pleading
guilty he waived his right to appeal the suppression motion. But the
plea agreement, which contained an integration clause, also did not
state that White’s guilty plea was conditional. Thus, when White
appealed the denial of his suppression motion to this court, we dis-
missed the appeal because his plea agreement did not include the
express provision, described in Fed. R. Crim. P. 11(a)(2), that would
                         UNITED STATES v. WHITE                            3
have made it conditional. United States v. White, No. 98-4371, 1999
WL 371610 (4th Cir. June 8, 1999)(per curiam).1

   Represented by new counsel, White then moved, under 28 U.S.C.
§ 2255 (2000), that his conviction and sentence be vacated and he be
granted "all relief to which he may be entitled." First, White asserted
that his guilty plea was not voluntary and knowing because, when he
entered into the plea agreement, he believed "that he was making a
conditional plea, subject to the appeal of the denial of his suppression
motion." Second, White asserted that the "United States Attorney
made an oral agreement" that White’s "guilty plea would be condi-
tional, subject to the appeal of his suppression motion," and that this
"fraudulent oral agreement" induced White to enter the plea. Finally,
White asserted that he had been denied effective assistance of counsel
because his counsel during plea negotiations, David Heilberg, errone-
ously "assured him that he could appeal the denial of his suppression
motion after he pled guilty." White declared "under penalty of per-
jury" that all three of these assertions were "true and correct."

   In response, the Government moved for partial summary judgment,
agreeing that White’s allegations amounted to ineffective assistance
of counsel and urging the court to grant White’s "initial request" to
vacate and then reinstate judgment, restarting the time period for fil-
ing a notice of appeal. White filed a response asserting that the Gov-
ernment mischaracterized the relief he requested, and clarifying that
he in fact wished to have his conviction vacated. Nonetheless, the dis-
trict court granted the relief advocated by the Government, vacating,
then reinstating, the original conviction and sentence with a later date
of entry, permitting an additional ten days for appeal.

   Because this did not provide White any real relief — he would still
be procedurally barred from challenging the search on appeal because
his written plea agreement remained unconditional — White filed a
motion for reconsideration asking the district court to either allow him
to plead anew, or "[i]n the alternative" reform the plea agreement to
  1
   Courts have interpreted Fed. R. Crim. P. 11(a)(2) to make "direct
review of an adverse ruling on a pre-trial motion . . . available only if the
defendant expressly preserves that right by entering a conditional guilty
plea." United States v. Wiggins, 905 F.2d 51, 52 (4th Cir. 1990).
4                        UNITED STATES v. WHITE
reflect the assertedly agreed-upon conditional plea. The district court
granted White’s motion to reconsider and referred the case to a mag-
istrate judge "to conduct any or all proceedings that may arise in this
civil action, including an evidentiary hearing," and to submit all find-
ings and recommendations to the district court.

   Pursuant to this referral, the magistrate judge ordered discovery
and scheduled an evidentiary hearing. Four days after entry of the dis-
covery order and well prior to the scheduled evidentiary hearing,
however, the Government moved that White be granted the relief "he
sought," which the Government characterized as "vacat[ing] the con-
viction and sentence" and returning White for trial. In reply, White
again disputed the Government’s characterization of the requested
relief, specifying that he was not merely seeking vacatur, but also ask-
ing the court to reform the plea agreement to reflect a conditional
plea. Responding, the Government argued that reformation was not a
proper remedy because it had never consented to a conditional plea.2
But neither at this point nor at any other time in these proceedings did
the Government offer any affidavit or other direct evidence denying
that it had entered into an oral agreement that White’s plea would be
conditional.

  Nevertheless, no evidentiary hearing was ever held. Instead, the
magistrate judge heard oral argument on whether the court should
vacate White’s conviction and sentence and set the case for trial (as
    2
    Although never asserting that White somehow failed to preserve a ref-
ormation remedy, the Government also criticized White’s "unreliable
expression of [remedial] preference." But it is well-established that pur-
suant to Fed. R. Civ. P. 54(c), a court has broad power to "grant the relief
to which the party in whose favor it is rendered is entitled, even if the
party has not demanded such relief in the party’s pleadings." See Min-
yard Enters., Inc. v. Southeastern Chem. & Solvent Co., 184 F.3d 373,
385-86 (4th Cir. 1999). The dissent does not challenge this statement of
hornbook law, but it does intimate that White improperly seeks to retain
the sentence he received under the plea agreement and pursue an appeal
of the denial of his suppression motion. See post at 22. But there is noth-
ing improper about this request — if the Government agreed to a condi-
tional plea, then, as Government counsel conceded at oral argument,
White certainly would be "entitled" to seek to hold the Government to
its promise and retain the benefit of his bargain.
                        UNITED STATES v. WHITE                          5
the Government argued), or vacate the conviction and sentence only
to re-enter them under a reformed conditional plea agreement (as
White argued). Concluding that the Government had indeed promised
White he would be entitled to appeal his suppression motion, or at the
very least acquiesced to a conditional plea by failing to challenge
White’s allegations through the greater part of the proceedings, the
magistrate judge recommended granting White’s motion to vacate his
guilty plea, permitting him to plead anew conditionally.

   The district court disagreed. Noting that neither party had produced
"hard, objective evidence" supporting their respective assertions, the
court found dispositive White’s oral affirmation of the unconditional
written plea agreement during his Rule 11 hearing. The court refused
to order reformation of the plea agreement, concluding that White had
failed to prove the existence of an oral agreement by a "preponder-
ance of the evidence." The court concluded, however, as the parties
had agreed, that White’s plea was involuntary due to the ineffective
assistance of counsel. Accordingly, the district court vacated White’s
conviction and sentence and set the case for trial. The court denied
White’s subsequent motion to reconsider, but did grant a certificate
of appealability.

   Before us, then, it is undisputed that White’s counsel at the time
of the plea negotiations, David Heilberg, erroneously informed White
that he could appeal the denial of his suppression motion notwith-
standing the failure of the written plea agreement to contain any pro-
vision permitting this. Similarly, it is uncontroverted that White relied
on his lawyer’s representation in pleading guilty, which he would not
have done absent this representation. Moreover, the Government con-
cedes, and the district court found, that these facts equate to ineffec-
tive assistance of counsel, rendering White’s guilty plea involuntary
and mandating vacatur of White’s conviction and sentence. Thus, as
the parties agree, the only question we face is a narrow one: did the
district court err in refusing to grant White any relief on his claim that
the Government actually promised that he could conditionally plead?

                                   II.

  It is well-established "that when a plea rests in any significant
degree on a promise . . . of the prosecutor, so that it can be said to
6                       UNITED STATES v. WHITE
be part of the inducement or consideration, such promise must be ful-
filled." Santobello v. United States, 404 U.S. 257, 262 (1971). Hence,
as the Government properly conceded at oral argument, if a Govern-
ment representative orally promised White that he could conditionally
plead, White "would be entitled to the relief he’s asking for" despite
his attorney’s failure to preserve this right in the written plea agree-
ment. Proof of the Government’s refusal to abide by such an oral
promise would clearly constitute evidence of "government overreach-
ing" or "fraud in the inducement," admissible without running afoul
of the parol evidence rule. United States v. Garcia, 956 F.2d 41, 44
& n.4 (4th Cir. 1992); see also United States v. Harvey, 791 F.2d 294,
300-01 (4th Cir. 1986).3

   This is not to say that a defendant’s solemn declarations in open
court affirming that agreement do not "carry a strong presumption of
verity." Blackledge v. Allison, 431 U.S. 63, 74 (1977). Indeed,
because they do carry such a presumption, they present "a formidable
barrier in any subsequent collateral proceedings." Id. To adopt a more
lenient approach and "allow indiscriminate hearings in federal post-
conviction proceedings . . . would eliminate the chief virtues of the
plea system — speed, economy, and finality." Id. at 71.

    3
    Hartman v. Blankenship, 825 F.2d 26, 29 (4th Cir. 1987), which pre-
ceded Garcia, contains some dicta suggesting that a defendant can never
use parol evidence to vary the terms of an unambiguous written plea
agreement. But Hartman itself goes on to acknowledge that this is not
always the case. See id. (noting that "the record made in the arraignment
proceeding [i.e. the Rule 11 colloquy and plea agreement] is not invari-
ably immune from post-conviction attack"); see also Blackledge v. Alli-
son, 431 U.S. 63, 74-75 & n.6 (1977); Bemis v. United States, 30 F.3d
220, 222-23 (1st Cir. 1994) (collecting cases). Moreover, the holding in
Hartman presents no conflict with our holding in this case. In Hartman,
this court refused to permit the grant of a writ of habeas corpus when the
state court, after holding an evidentiary hearing, rejected petitioner’s
allegation that the prosecutor had made an oral promise expressly contra-
dicted by the written plea agreement, 825 F.2d at 26-28, whereas here,
we only require an evidentiary hearing (not the grant of a writ of habeas
corpus) to determine if a prosecutor made an oral promise, a promise that
is not expressly contradicted by anything in the written plea agreement.
                         UNITED STATES v. WHITE                             7
   Yet the Supreme Court expressly held in Blackledge that "a pris-
oner in custody after pleading guilty, no less than one tried and con-
victed by a jury, is entitled to avail himself of the writ [of habeas
corpus] in challenging the constitutionality of his custody." Id. at 72.
The Court explained that "no procedural device for the taking of
guilty pleas is so perfect in design and exercise as to warrant a per
se rule rendering it ‘uniformly invulnerable to subsequent challenge.’"
Id. at 73 (emphasis added) (quoting Fontaine v. United States, 411
U.S. 213, 215 (1973)). Indeed, contrary to the dissent’s intimations,
the Supreme Court has held that not even Rule 11’s procedural safe-
guards immunize a guilty plea from collateral attack or render an evi-
dentiary hearing on a petitioner’s contentions unnecessary. This is so
because although "[t]he objective of Fed. Rule Crim. Proc. 11, of
course, is to flush out and resolve all such issues, . . . like any proce-
dural mechanism, its exercise is [not] always perfect . . ." Fontaine,
411 U.S. at 215 (remanding for an evidentiary hearing); see also
United States v. Goodman, 590 F.2d 705, 710 (8th Cir. 1979) (noting
that "it is well established that compliance with Rule 11 does not act
as an absolute bar to subsequent collateral attack upon the voluntari-
ness of a guilty plea"); United States v. Marzgliano, 588 F.2d 395,
399-400 (3d Cir. 1978) (same).

   Initially, a court must determine "whether [the petitioner’s] allega-
tions, when viewed against the record of the [Rule 11] plea hearing,
were so palpably incredible, so patently frivolous or false as to war-
rant summary dismissal." Id. at 76 (internal quotation marks and cita-
tions omitted).4 Only if a petitioner’s allegations can be so
  4
    The dissent maintains that this is not the "proper test"; that it does not
apply when "procedures similar to those dictated by Rule 11" are uti-
lized. Post at 23-24. According to the dissent, after a Rule 11 colloquy,
an evidentiary hearing is only available in the "most extraordinary cir-
cumstances." Id. at 24. We agree that when Rule 11’s safeguards are
afforded to a defendant, an evidentiary hearing will indeed be rare, but
stating that a hearing is only available in "extraordinary circumstances"
begs the question of when such circumstances exist. To answer this ques-
tion, a court must weigh a petitioner’s allegations against the record
(including the Rule 11 plea colloquy) as mandated by Blackledge. In
conducting this analysis, often the petitioner’s allegations will be deemed
"palpably incredible" or "patently frivolous or false" in light of affirma-
8                        UNITED STATES v. WHITE
characterized can they be summarily dismissed. Id. Even if habeas
allegations are not subject to summary dismissal, however, this does
not necessarily entitle a petitioner to an evidentiary hearing; often,
after discovery, a court may determine that no material facts are dis-
puted, and so can resolve even non-frivolous allegations on summary
judgment. Id. at 80-81. But if the parties produce evidence disputing
material facts with respect to non-frivolous habeas allegations, a court
must hold an evidentiary hearing to resolve those disputes. Id.; see
also 28 U.S.C. § 2255 (requiring an evidentiary hearing on a habeas
claim "[u]nless the motion and the files and records of the case con-
clusively show that the prisoner is entitled to no relief")(emphasis
added); United States v. Magini, 973 F.2d 261, 264 (4th Cir.
1992)(stating that a federal court "must hold an evidentiary hearing
when the petitioner alleges facts which, if true, would entitle [him] to
relief").

  With these governing principles in mind, we turn to the case at
hand.

                                    III.

  We first examine whether the district court erred in summarily dis-
missing White’s allegations. In his sworn § 2255 petition, White

tions made at the Rule 11 hearing. But, the Blackledge "palpably incredi-
ble" test still applies when petitioners have been provided proper plea
procedures, see e.g., Tran v. Lockhart, 849 F.2d 1064, 1067-69 (8th Cir.
1988); Marrow v. United States, 772 F.2d 525, 526 (9th Cir. 1985);
United States v. Unger, 665 F.2d 251, 254 (8th Cir. 1981); McKenzie v.
Wainwright, 632 F.2d 649, 651-52 (5th Cir. 1980), though petitioners
will only be able to satisfy it in "extraordinary circumstances." No case
cited by the dissent espouses the dissent’s theory, i.e. that after a Rule
11 hearing or its equivalent, the "palpably incredible" standard does not
apply. Indeed, in the dissent’s lead case, in the course of denying a peti-
tioner an evidentiary hearing because the case did not involve "extraordi-
nary circumstances," the Tenth Circuit expressly relied on and quoted its
earlier interpretation of Blackledge, refusing to order an evidentiary hear-
ing because petitioner’s claims were "wholly incredible." See Lasiter v.
Thomas, 89 F.3d 699, 703 (10th Cir. 1996)(quoting Phillips v. Murphy,
796 F.2d 1303, 1305 (10th Cir. 1986)).
                       UNITED STATES v. WHITE                         9
alleges that "[t]he United States Attorney made an oral agreement that
[White’s] guilty plea would be conditional, subject to the appeal of
the denial of his suppression motion," and that his "plea of guilty was
. . . induced" by this "fraudulent oral agreement." Despite ample
opportunity to respond to these allegations, the Government has
steadfastly refused to introduce any affidavit or other direct evidence
attesting that no Government agent promised White he could appeal
his suppression motion. Nonetheless, without holding an evidentiary
hearing, the district court summarily rejected White’s allegations, rea-
soning that White, during the plea colloquy at his Rule 11 hearing,
had affirmed the written plea agreement and had failed to "prove by
a preponderance of the evidence that the government made an oral
agreement that was not memorialized in the final written plea agree-
ment."

   Although, as Blackledge teaches, a court can summarily dismiss
allegations of a petitioner who attempts to challenge statements made
during his plea colloquy or in his plea agreement, the district court in
this case subjected White’s allegations to the wrong legal standard. A
court cannot summarily dismiss a petitioner’s allegations simply
because the petitioner has yet to prove them by a preponderance of
the evidence. Summary dismissal of habeas allegations is "war-
rant[ed]" only if a habeas petitioner’s allegations "when viewed
against the record of the plea hearing," are "palpably incredible" or
"patently frivolous or false." Blackledge, 431 U.S. at 76 (internal quo-
tation marks and citation omitted). Thus, the proper inquiry here is:
are White’s sworn allegations that a Government prosecutor made an
oral agreement that his guilty plea was conditional "palpably incredi-
ble" or "patently frivolous or false" when viewed against the record
of White’s plea hearing?

   That record undeniably reveals that the sentencing court engaged
White in a proper Rule 11 colloquy and that White affirmed his assent
to a written agreement that, in fact, contained no provision for a con-
ditional plea. However, neither party disputes that the record of the
plea hearing also evidences an involuntary plea, which White entered
only because constitutionally ineffective counsel specifically assured
him that entering into that plea would not prevent him from appealing
the denial of his suppression motion. Moreover, the record demon-
strates that neither the written plea agreement nor any aspect of the
10                      UNITED STATES v. WHITE
plea colloquy contradicted defense counsel’s incorrect assurance to
White that his plea was conditional. Viewed against this record, we
cannot conclude that White’s sworn allegations are "palpably incredi-
ble" or "patently frivolous or false."

   First, one of the central purposes of a Rule 11 plea colloquy — to
ensure that a "defendant’s plea is truly voluntary" — has been
defeated in the case at hand. McCarthy v. United States, 394 U.S. 459,
465 (1969). Ultimately, "the validity of a bargained guilty plea
depends . . . on the voluntariness and intelligence with which the
defendant — and not his counsel — enters the bargained plea." Har-
vey, 791 F.2d at 301. But here the Government concedes and the dis-
trict court held that White’s guilty plea (which implicitly included the
waiver of his right to appeal) was involuntary. Thus, in this case, the
commendable procedures of the Rule 11 plea colloquy failed to
achieve one of their primary purposes — to ensure the voluntariness
of White’s guilty plea. As such, it would be perverse to allow White’s
affirmations during these proceedings to serve as an insurmountable
barrier to his claim.5

   This is particularly critical given the reason White’s plea has been
held involuntary. The Government conceded and the district court
held the plea involuntary because Heilberg — the attorney represent-
ing White during his plea hearing — was constitutionally ineffective
in assuring White that the plea was conditional. Although simply
  5
    Although the dissent acknowledges that White "[u]nquestionably"
entered "an unknowing and involuntary plea," it nonetheless insists that
White’s affirmations be given conclusive weight. Post at 26. But the rea-
son why a petitioner’s statements during the Rule 11 hearing are often
conclusive is because the procedural safeguards are believed sufficient to
demonstrate voluntariness. See United States v. Bowman, 348 F.3d 408,
417 (4th Cir. 2003) ("The Rule 11 colloquy is designed to provide a
structure to protect the defendant against making an uninformed and
involuntary decision to plead guilty . . .") (emphasis added); see also
Pennington v. Housewright, 666 F.2d 329, 332 (8th Cir. 1981). When,
as here, these admittedly imperfect safeguards fail, and the colloquy is
tainted by involuntariness, the weight given to a defendant’s declarations
must be diminished accordingly. None of the cases relied on by the dis-
sent suggest otherwise; indeed, none of them involve a concededly invol-
untary plea.
                        UNITED STATES v. WHITE                          11
being represented by ineffective counsel, of course, does not entitle
a defendant to reformation of a plea agreement, it certainly diminishes
the substantial weight normally accorded to a defendant’s in-court
representations. See Crawford v. United States, 519 F.2d 347, 350
(4th Cir. 1975)(noting, in dicta, that "if the accused has waived coun-
sel at the taking of his plea, his Rule 11 statements may be less con-
clusive than if he had been represented," and in those circumstances
"an evidentiary hearing is required"), overruled on other grounds by
United States v. Whitley, 759 F.2d 327 (4th Cir. 1985); Hedman v.
United States, 527 F.2d 20, 22 (10th Cir. 1975)(distinguishing the
Court’s decision to grant an evidentiary hearing in Fontaine in part
on the ground that Fontaine involved an "uncounsel[ ]ed plea").
Moreover, in this case it would be grossly unjust to turn a blind eye
to White’s allegations that the Government agreed to preserve his
appellate rights when he was represented by counsel deemed ineffec-
tive for erroneously informing him of precisely that.

   Furthermore, we believe it significant that nothing in the written
plea agreement contravenes White’s allegations. Compare Hartman,
825 F.2d at 30. Indeed, the plea agreement nowhere mentions the
right to appeal, or waiver of that right. Although a guilty plea consti-
tutes an automatic waiver of non-jurisdictional defects not inconsis-
tent with the establishment of factual guilt as a matter of law, Menna
v. New York, 423 U.S. 61, 62-63 n.2 (1975) (per curiam), this legal
principle would hardly be apparent to a lay defendant, especially
when, as here, his own lawyer was not aware of the need to include
such a provision in order to preserve his right to appeal.

   Nor did the district court orally clarify the issue during the Rule 11
hearing. The court never advised White that by entering into a guilty
plea he waived his right to appeal. Moreover, in its only express men-
tion of White’s appellate rights, the court inquired as to whether
White "underst[oo]d . . . that in some circumstances, either you or the
Government may have the right to appeal any sentence which I
impose[.]" This might confirm to a layman that he had indeed pre-
served a right to appeal.6
  6
    We do not suggest that the district court in any way violated Rule 11;
that rule "does not require a district court to inform a defendant that, by
pleading guilty, [he] is waiving [his] right to appeal any antecedent rul-
ings or constitutional violations." See United States v. Floyd, 108 F.3d
202, 204 n.2 (9th Cir. 1997).
12                      UNITED STATES v. WHITE
   The remainder of the plea colloquy did not eliminate the possibility
of a layman making this assumption. In it, White acknowledged that
he had reviewed the plea agreement, had no questions about it, and
fully understood it. He affirmed that it "actually reflect[ed]" his agree-
ment, and that "aside from the plea agreement, . . . [nobody] made
any other promise or assurance . . . of any kind in any effort to induce
him to plead guilty." Neither these nor the other questions put to
White during the plea colloquy would have alerted him to the fact that
his right to appeal was waived in the absence of a provision preserv-
ing that right — particularly when his own lawyer expressly told him
otherwise.7

   Moreover, the dissent’s repeated contention that the district court
"questioned both Heilberg and the prosecutor about the agreement’s
contents," post at 19; see also post at 27, is belied by the record. In
fact, the judge asked the attorneys just one question about the "agree-
ment’s contents" — whether the assessment fee should be $50 or
$100. And, the district court only "asked Heilberg and the prosecutor
if there was ‘anything further in the case [at this time] other than to
set up a sentencing [date],’" post at 19, after the court had accepted
the plea agreement, taken White’s plea, adjudged White guilty, and
ordered a presentence report. In reality, the attorneys’ "involve[ment
in the Rule 11 colloquy," post at 28 n.12, upon which the dissent so
heavily relies, consisted of a few terse responses to routine questions
having nothing whatsoever to do with the plea agreement.8
   7
     To the extent that the dissent seeks to portray White as a well-
educated and savvy career criminal, more astute than a mere "lay per-
son," post at 18-19 n.2, this characterization is not borne out by the
record. In fact, White scored a 60 and 79 on his two IQ tests, dropped
out of high school in the eleventh grade, and although he attended col-
lege, he received "poor" grades and only accrued nine credits during a
two-year period. And, although White was sentenced as a career offender
because of two prior drug offenses, he had only been in federal court on
one previous occasion.
   8
     For example, Heilberg, White’s lawyer, spoke only fifty-eight words
(less words than in this footnote) during the entire thirty-minute plea
hearing. Thus, contrary to the dissent’s suggestion, post at 27-28, the
lawyers’ minimal involvement in the plea colloquy here is a far cry from
that mandated by the revised North Carolina procedures that the Black-
ledge Court found "commendable." See Blackledge, 431 U.S. at 79
(explaining that the revised North Carolina procedures require "[s]pecific
inquiry about whether a plea bargain has been struck" of defense "coun-
sel and the prosecutor").
                        UNITED STATES v. WHITE                         13
   In sum, this case presents the type of "extraordinary circumstances"
that warrant an evidentiary hearing. Despite the dissent’s alarmist
rhetoric, this holding does not invite a deluge of evidentiary hearings.
This case presents circumstances that must by any definition be con-
sidered rare, and simply does not encompass "nearly every [instance
where] a prisoner files a § 2255 petition alleging that he was induced
to plead guilty by an oral promise from the prosecutor." Post at 17.
Indeed, the dissent is able to posit its slippery slope argument only by
ignoring the unique factual circumstances at issue in this case. Here,
we view White’s sworn allegations (and the lack of any sworn denial
from the Government) against the record of a plea hearing involving:
an involuntary plea, a defendant relying on mistaken advice from con-
stitutionally ineffective counsel, a plea agreement that does not con-
tradict the defendant’s understanding, and a Rule 11 colloquy that
also fails to negate the erroneous advice provided by constitutionally
ineffective counsel. Under these extraordinary circumstances, we
believe it clear that White’s allegations cannot be deemed "palpably
incredible" or "patently frivolous or false." Accordingly, the district
court erred in summarily dismissing those allegations.

                                   IV.

   We therefore must consider whether White’s non-frivolous allega-
tions that the Government orally promised he could conditionally
plead can be resolved without an evidentiary hearing. As noted above,
summary judgment provides a viable mechanism for disposing of
even non-frivolous habeas petitions in the proper case. See Black-
ledge, 431 U.S. at 80-81. Of course, the district court did not purport
to grant summary judgment here. Rather, the court weighed the evi-
dence under a "preponderance of the evidence" standard — a standard
altogether foreign to summary judgment.

   Nevertheless, both sides — White and the Government — contend
that the district court could, and should, have granted summary judg-
ment in its favor. "The fact that both parties simultaneously are argu-
ing that there is no genuine issue of fact does not establish that a trial
is unnecessary thereby empowering the court to enter judgment as it
sees fit." TFWS v. Schaefer, 325 F.3d 234, 241 (4th Cir. 2003)(inter-
nal quotation marks and citation omitted). Rather, a court may grant
summary judgment only when "there is no genuine issue as to any
14                      UNITED STATES v. WHITE
material fact and . . . the moving party is entitled to judgment as a
matter of law," Fed. R. Civ. P. 56(c), with "any permissible inferences
. . . drawn from the underlying facts to be viewed in the light most
favorable to the party opposing the motion." United States v. Lee, 943
F.2d 366, 368 (4th Cir. 1991).

   The Government’s claimed entitlement to summary judgment rests
largely on its repeated contention in court submissions that it did not
orally agree to a conditional plea. But an attorney’s unsworn argu-
ment does not constitute evidence, and the Government has offered
no affidavit, deposition, sworn statement, or other direct evidence that
a Government agent did not make the oral promise. The only proof
the Government offers that it made no such promise is the plea collo-
quy and written plea agreement. Although as noted above they "carry
a strong presumption of verity," they do not render a guilty plea "in-
vulnerable," Blackledge, 431 U.S. at 73, 74 (internal quotation marks
omitted), particularly given that the only evidence directly addressing
the alleged oral promise — White’s sworn § 2255 petition — sup-
ports the view that the Government did make that promise.

   In his sworn petition, White unequivocally states that "[t]he United
States Attorney made an oral agreement that [White’s] guilty plea
would be conditional, subject to the appeal of the denial of his sup-
pression motion."9 Moreover, White has also offered as evidence an
affidavit from his counsel during plea negotiations. Heilberg does not
directly attest to entering into an oral agreement with the Govern-
ment, but he does swear that he provided ineffective assistance of
counsel by "not invoking the technical requirements of Rule
11(a)(2)." Drawing "all permissible inferences" from his affidavit in
White’s favor, a court could reasonably infer that the "technical
requirements of Rule 11(a)(2)," which Heilberg failed to "invok[e]",
refer to his failure to incorporate the Government’s oral promise into
  9
   Of course, simply filing a sworn declaration alleging that the Govern-
ment made promises outside the written plea agreement does not make
those allegations non-frivolous, and certainly does not entitle the peti-
tioner to an evidentiary hearing. Rather, a petitioner must first overcome
the "formidable barrier" erected by the representations he made in open
court at the plea proceedings, and even then, as detailed above, an evi-
dentiary hearing may not be required. See Blackledge, 431 U.S. at 74.
                          UNITED STATES v. WHITE                           15
the final written plea agreement. Indeed, it is difficult to imagine how
the total failure to obtain the Government’s consent to a conditional
plea could be characterized as just a "technical" requirement.

   In sum, the record evidence to date certainly contains a dispute of
material fact sufficient to preclude the grant of summary judgment to
the Government. See Peavy v. United States, 31 F.3d 1341, 1346 (6th
Cir. 1994)(finding petitioner entitled to an evidentiary hearing when
the only evidence in the record was an affidavit supporting petition-
er’s claims, and concluding that "the government must present evi-
dence in support of its position," and that its "unverified responses . . .
were plainly inadequate").

  We find White’s contention that he merits summary judgment
equally unpersuasive. White principally bases his argument on state-
ments made by the Government in its Motion for Partial Summary
Judgment, responding to White’s sworn § 2255 petition. There, the
Government stated, inter alia,

       no material factual issues [are] in contention . . . . Petitioner
       has alleged facts which, even if not true, would entitle him
       to a hearing, and . . . the United States’ evidence on these
       points would likely not overcome the petitioner’s evidence,
       if the petitioner’s evidence were believed.

White maintains that by these statements, the Government conceded
that it made the alleged oral promise that White could enter a condi-
tional guilty plea.

   This argument ignores the very next paragraph of the Govern-
ment’s Motion, which clarifies that "[i]n reaching this conclusion," it
"relies exclusively" on Heilberg’s sworn affidavit admitting that "his
own professional errors deprived White of an opportunity to preserve
his appeal after the plea," errors which the Government recognized
"ma[de] out a prima facie case of ineffective assistance of counsel."
Thus, the Government plainly did not concede that it had made the
alleged oral promise; it simply conceded that White had produced evi-
dence demonstrating ineffective assistance of counsel.10
  10
    Alternatively, relying on Fed. R. Civ. P. 8(d), White contends that
the Government’s "response," by failing to deny his sworn allegations of
16                      UNITED STATES v. WHITE
   White also relies on the assertion of Heilberg that "the Government
breached its verbal agreement to permit White to enter his conditional
guilty plea." However, this assertion appears not in Heilberg’s affida-
vit or in any other sworn statement, but in a reply brief filed in the
direct appeal in this case that White submitted as an exhibit to his
habeas motion. Just as we concluded that the contrary unsworn state-
ments in memoranda filed by Government counsel do not constitute
evidence so, too, we cannot regard this statement as evidence. All of
the other evidence on which White relies as support for the grant of
summary judgment establishes simply that he received ineffective
assistance of counsel and that his plea was involuntary; none of it
goes to the question of whether the Government actually made the
alleged oral promise. In sum, just as the undisputed facts fail to dem-
onstrate that the Government did not make an oral promise, they also
fail to demonstrate the Government did make the alleged promise.
Rather, the facts as to this all-important matter are hotly disputed.
Summary judgment on this record would clearly be improper.

   Indeed, the need for an evidentiary hearing is particularly compel-
ling in this case. Although neither defense nor Government counsel
has directly attested under oath to the existence of an oral agreement
(nor were they questioned about the agreement during the Rule 11
hearing), both have made express representations in their court sub-
missions, acting as officers of the court, and those representations
directly contradict each other. When, as here, the factual allegations
"relate[ ] primarily to purported occurrences outside the courtroom
and upon which the record could, therefore, cast no real light,"
Machibroda v. United States, 368 U.S. 487, 494-95 (1962), and where
the ultimate resolution rests on a credibility determination, Raines v.
United States, 423 F.2d 526, 530 (4th Cir. 1970), an evidentiary hear-
ing is especially warranted.

an oral promise, must be "deemed" to have admitted those allegations.
We disagree. See Rule 12 of the Rules Governing § 2255 Proceedings for
United States District Courts (stating district court may apply the Federal
Rules of Civil Procedure); see also Fed. R. Civ. P. 8(d)(referring to
responsive pleadings, not motions); Rule 5 of the Rules Governing
§ 2255 Proceedings for United States District Courts (governing contents
of answer, not motion).
                        UNITED STATES v. WHITE                          17
   Accordingly, we remand for an evidentiary hearing on the question
of whether the Government did make the alleged oral promise that
White’s plea was conditional, permitting him to appeal denial of the
suppression motion.11 We note that even if the district court concludes
after that hearing that the Government orally agreed to a conditional
plea, this does not necessarily entitle White to reformation of his plea
agreement. Although "a court ought to accord a defendant’s [reme-
dial] preference considerable, if not controlling, weight" in determin-
ing the appropriate relief, Santobello, 404 U.S. at 267 (Douglas, J.,
concurring), Fed. R. Crim. P. 11(a)(2) grants the district court "abso-
lute discretion with regard to accepting or rejecting the conditional
plea," and the court "can refuse to accept [it] for any reason or for no
reason." See United States v. Davis, 900 F.2d 1524, 1527 (10th Cir.
1990); see also United States v. Muldoon, 931 F.2d 282, 288 (4th Cir.
1991).

                                    V.

  For all of these reasons, we vacate the judgment of the district
court and remand for further proceedings consistent with this opinion.

                                         VACATED AND REMANDED

WILLIAMS, Circuit Judge, dissenting:

   The effect of the majority opinion is to require an evidentiary hear-
ing nearly every time a prisoner files a § 2255 petition alleging that
he was induced to plead guilty by an oral promise from the prosecu-
tor. It is undisputed in this case that White signed an unambiguous
and unconditional plea agreement and swore during his Rule 11 plea
colloquy that he understood the written plea agreement and that no
one had made any other promises to him to induce him to plead
guilty. I believe that, given these facts, White’s later unsupported
assertion in his sworn § 2255 petition that the prosecutor made an oral
promise that he could appeal the denial of his suppression motion is
insufficient to overcome the presumption that the statements he made
during his Rule 11 plea colloquy are accurate and truthful. Accord-
  11
    Of course, if one side concedes the correctness of the other’s position
on this issue, eliminating any factual dispute, no hearing would be neces-
sary.
18                       UNITED STATES v. WHITE
ingly, I do not believe that an evidentiary hearing is necessary or
appropriate in this case, and I respectfully dissent.

  Because the conceded ineffectiveness of White’s trial counsel
made White’s guilty plea involuntary, I would affirm the district
court’s vacatur of White’s conviction and sentence and remand the
case for trial.1

                                     I.

   On November 17, 1997, White pleaded guilty to possession of
cocaine with intent to distribute. White’s unconditional plea agree-
ment contained the following clause: "This agreement constitutes the
full and complete understanding among the parties." (J.A. at 92.) As
the majority acknowledges, White affirmed this written agreement at
his Rule 11 plea colloquy and stated that the agreement "accurately
reflected" his agreement with the Government, and that, "aside from
the written plea agreement, [no one had] made any other promise or
assurance to [him] of any kind in any effort to induce [him] to plead
guilty." (J.A. at 359.) White also stated that he had reviewed and fully
understood the plea agreement.2
  1
     Given that I believe that the appropriate disposition of this case is
granting White’s petition for collateral relief, I cannot understand my
colleagues’ view that I "intimat[e]" that "Rule 11’s procedural safeguards
immunize a guilty plea from collateral attack." Ante at 7. I also do not
believe that Rule 11’s procedural safeguards always render an evidenti-
ary hearing unnecessary. Indeed, I believe that the case cited by the
majority, Fontaine v. United States, 411 U.S. 213 (1973), a case in which
the petitioner introduced documentary evidence supporting his claim that
he was severely ill, both physically and mentally, and uncounselled at the
time of his Rule 11 colloquy, is a paradigmatic example of a case involv-
ing the most extraordinary circumstances entitling a petitioner to an evi-
dentiary hearing.
   2
     I note that White does not claim that his intelligence or mental capa-
bilities were impaired during the plea colloquy. In fact, during the plea
colloquy, White testified that he was thirty-six years old, not under the
influence of drugs or alcohol and that he had attended two years at Vir-
ginia State University. (J.A. at 349.) The district court also advised him
that "If [he] d[id]n’t understand any of the questions or if at any time [he]
                        UNITED STATES v. WHITE                        19
                                                               3
   Both White’s trial counsel, Heilberg, and the prosecutor partici-
pated in the plea colloquy. When the district court reviewed the plea
agreement during the colloquy, it questioned both Heilberg and the
prosecutor about the agreement’s contents. At that time, neither attor-
ney asserted that he had orally agreed that the plea was conditional.
At the conclusion of the Rule 11 colloquy, the district court asked
Heilberg and the prosecutor if there was "anything further in the case
. . . other than to set up a sentencing." (J.A. at 368.) Again, neither
attorney mentioned having agreed that the plea was conditional or
asserted that the written plea agreement was incomplete.

  After the district court accepted White’s plea, White attempted to
appeal the denial of his pretrial suppression motion, but we dismissed

want[ed] to talk with Mr. Heilberg, all [he] ha[d] to do [was] say so."
(J.A. at 350.) The court further instructed White that he was "under oath
and if [he] answer[ed] any of the Court’s questions falsely, then those
false answers [could] later be used against [him] in another prosecution
for perjury or for the making of a false statement." (J.A. at 350-51.)
   The majority claims that a lay person might have misunderstood the
district court’s question whether White understood that "in some circum-
stances, either [he] or the Government may have the right to appeal any
sentence which [the court] may impose." Ante at 11; (J.A. at 357 (empha-
sis added).) White, however, was not simply a lay person; White was a
career criminal offender who undoubtedly understood the difference
between a sentence imposed by the court and a pretrial motion that
would result in the suppression of evidence. In fact, I believe that
White’s silence in the face of the district court’s question, which
expressly limited the right to appeal to "any sentence," makes his asser-
tion of an oral promise all the more implausible. Cf. United States v.
Floyd, 108 F.3d 202, 204 (9th Cir. 1997) (holding that a guilty plea was
knowing and voluntary when a district court asked the identical question
during a plea colloquy but failed to inform the defendant that he was
waiving the right to appeal the denial of non-jurisdictional pretrial
motions).
   3
     The plea agreement was signed by Assistant United States Attorney,
Ray Fitzgerald. The Government was represented by another Assistant
United States Attorney, Joel Vengrin, at the Rule 11 hearing. For conve-
nience’s sake, we will refer to all attorneys representing the Government
in this case as "the prosecutor."
20                        UNITED STATES v. WHITE
his appeal because he had not preserved his right to appeal as required
by Federal Rule of Criminal Procedure 11(a)(2) (West Supp. 2003).
United States v. White, 1999 WL 371610 (4th Cir. 1999) (unpub-
lished). White then filed a motion pursuant to 28 U.S.C.A. § 2255
(West Supp. 2003) to vacate, set aside, or correct his sentence.

   In his sworn § 2255 petition, White asserted that his guilty plea
was not voluntary and knowing because his attorney had advised him
that "he could appeal the denial of his suppression motion after he
pled guilty," and because he "was induced [to plead guilty] by the
prosecutor’s fraudulent oral agreement that the plea was conditional."
(J.A. at 44.) Attached to his § 2255 petition were a letter and an affi-
davit from Heilberg. In the letter, dated October 30, 1997, approxi-
mately three weeks before White pleaded guilty, Heilberg wrote, "As
you can see from the Wilson4 case, you can appeal Judge Kiser’s rul-
ing even after your guilty plea. This is probably the course that you
must choose . . . ." (J.A. at 63.) In the affidavit in support of White’s
§ 2255 motion, Heilberg averred that he had made an "inaccurate pre-
diction about White’s right to appeal" and "mistaken[ly] assur[ed] . . .
White [that he] could appeal." (J.A. at 60.) Heilberg’s affidavit does
not state, however, that he orally agreed with the prosecutor that
White’s guilty plea would be conditional, nor did Heilberg state that
he had informed White of any such agreement. (J.A. at 59-60.)
Instead, Heilberg blamed White’s predicament on Heilberg’s "mis-
taken promise" and "admitted ineffectiveness." (J.A. at 59.) The Gov-
ernment, relying on Heilberg’s affidavit, conceded that White had
received ineffective assistance of counsel and asked that the court to
set aside White’s guilty plea and schedule the case for trial.5 (J.A. at
  4
     Although it is not completely clear, Heilberg was likely referring to
United States v. Wilson, 953 F.2d 116 (4th Cir. 1991), a case in which
a defendant had preserved his right to appeal the denial of his pretrial
suppression motion as part of his guilty plea. If this is in fact the case that
Heilberg was referencing, his concession of incompetence is unremark-
able, given that Wilson specifically noted that the defendant had reserved
his right to appeal. Id. at 120.
   5
     The Government did not concede that, as part of the plea agreement,
Heilberg told White that he would be able to appeal the denial of his pre-
trial suppression motion. Indeed, no evidence in the record would sup-
port a finding that Heilberg told White that the plea agreement contained
                        UNITED STATES v. WHITE                          21
133-35 ("In reaching this conclusion, the United States relies exclu-
sively on the affidavit of David Heilberg, Esq.").)

   The district court then granted White’s § 2255 petition and gave
him the remedy that normally follows a finding that a guilty plea was
unknowing and involuntary — the court vacated White’s guilty plea
and instructed the clerk to set the case for trial. See, e.g., O’Tuel v.
Osborne, 706 F.2d 498, 501 (4th Cir. 1983) (holding that when a
guilty plea is involuntary "the writ [of habeas corpus] should issue
subject to the state’s right to bring [the defendant] to trial within a
reasonable period of time"). Realizing that he would no longer receive
the benefit of the reduced sentence that had accompanied his guilty
plea,6 White appealed the district court’s remedy.

a term allowing him to plead conditionally. In fact, the evidence shows
the exact opposite. White himself avers that he relied on the "prosecu-
tor’s fraudulent oral agreement that the plea was conditional" and that
"the written agreement [did not] . . . alert [him] that his plea was uncon-
ditional." (J.A. at 44 (emphases added).) Moreover, as noted above, Heil-
berg never has claimed that he advised White that the written plea
agreement was conditional. Instead, the evidence shows that Heilberg
incompetently believed that the plea agreement did not need to be condi-
tional to avoid waiving White’s right to appeal. (J.A. at 63.)
   The majority believes that Heilberg’s statement that he "failed to com-
ply with the technical requirements of Rule 11(a)(2)," (J.A. at 59), sup-
ports an inference that Heilberg failed "to incorporate the Government’s
oral promise into the final written plea agreement." Ante at 14-15. I
respectfully disagree. No reasonable fact finder could infer from that
statement that Heilberg was claiming to have had an oral agreement with
the prosecutor, especially given the content of the rest of Heilberg’s let-
ter, which clearly blames White’s predicament on Heilberg’s own errors.
Had Heilberg actually made an oral agreement with the prosecutor, he
would not have alluded to it in such a tangential way.
   6
     Under the plea agreement White received a sentence of 262 months
of imprisonment based on his acceptance of responsibility. If convicted
at trial, the guideline sentencing range would have been 360 months to
life imprisonment based on his status as a career offender. See United
States Sentencing Guidelines Manual § 4B1.1 (1997); (J.A. at 24, 93). In
addition, the district court had ordered — erroneously, the Government
contends — that his sentence run concurrently with a state law convic-
tion instead of consecutively to it. After the vacatur of White’s guilty
plea, White lost the benefit of this favorable sentencing.
22                      UNITED STATES v. WHITE
   White avers that, based on the record, he is entitled to reformation
of his plea agreement, so that it will reflect the terms of his alleged
oral agreement with the prosecutor. In the alternative, White wants
the district court to hold an evidentiary hearing so that he can prove
the existence of the oral agreement and thus gain reformation of the
plea agreement. In short, White wants both to keep the benefits of the
favorable sentence that he received under his plea agreement and to
be able to appeal the denial of his pretrial suppression motion.7 While
I agree with my colleagues that White is not entitled to summary
judgment on his claim for reformation of his plea agreement, see ante
at 15, I do not believe that White is entitled to an evidentiary hearing.
Accordingly, I would affirm the district court’s vacatur of White’s
conviction and sentence and remand the case for trial.

                                   II.

                                   A.

   Because this case does not involve the most extraordinary circum-
stances, the sworn statements that White made during his plea collo-
quy bar his subsequent attempt to prove that he relied on an oral
promise made by the prosecutor. "Solemn declarations in open court
carry a strong presumption of verity." Blackledge v. Allison, 431 U.S.
63, 74 (1977). "[R]epresentations of the defendant . . . at [plea] hear-
ing[s] . . . constitute a formidable barrier in any subsequent collateral
proceedings," id. at 73-74, because courts must be able to rely on the
defendant’s statements made under oath during a properly conducted
Rule 11 plea colloquy. United States v. Bowman, 348 F.3d 408, 417
(4th Cir. 2003); see Crawford v. United States, 519 F.2d 347, 350 (4th
Cir. 1975) ("[T]he accuracy and truth of an accused’s statements at
a Rule 11 proceeding in which his guilty plea is accepted are ‘conclu-
sively’ established by that proceeding unless and until he makes some
reasonable allegation why this should not be so."), partially overruled
on other grounds by United States v. Whitley, 759 F.2d 327 (4th Cir.
1985) (en banc). "To allow indiscriminate hearings in federal post-
conviction proceedings . . . would eliminate the chief virtues of the
  7
   Contrary to the majority’s contention, see ante at 4 n. 2, this factual
description of the relief that White seeks is not intended to "intimate"
that this would be a legally impermissible remedy in an appropriate case.
                       UNITED STATES v. WHITE                        23
plea system — speed, economy, and finality." Blackledge, 431 U.S.
at 71. Accordingly, when a defendant attempts to contradict state-
ments that he made during a properly conducted plea colloquy in a
collateral attack on his sentence, he will be entitled to an evidentiary
hearing "only in the most extraordinary circumstances." Id. at 79 n.19.

   My colleagues hold that a district court is required to hold an evi-
dentiary hearing unless a habeas petitioner’s allegations, even those
contradicting sworn statements made during his Rule 11 colloquy, are
"‘palpably incredible’ or ‘patently frivolous or false.’"8 Ante at 7
(quoting Blackledge, 431 U.S. at 76). I respectfully disagree that this
is the proper test. My colleagues in the majority draw this proposition
from Blackledge but neglect to consider the historical context in
which Blackledge was decided and the critical factual difference
between this case and Blackledge: here, unlike in Blackledge, the dis-
trict court conducted a proper Rule 11 plea colloquy.

   Blackledge was decided shortly after the Supreme Court first
blessed the practice of plea bargaining, see Santobello v. N.Y., 404
U.S. 257 (1971), and well before district courts had become familiar
with the procedures mandated by Rule 11. Blackledge, 431 U.S. at 79.
Before Santobello, plea bargaining was generally kept secret, and
defendants often were instructed to lie about the deal that they had
received. Id. at 79 n.17. In Blackledge, the North Carolina court that
had accepted the defendant Allison’s guilty plea had not conducted a
plea colloquy in the modern sense, but instead "read from a printed
form 13 questions, generally concerning the defendant’s understand-
ing of the charge, its consequences, and the voluntariness of his plea."
Id. at 65. "So far as the record show[ed], there was no questioning
beyond this routine; no inquiry was made of either defense counsel
or prosecutor." Id. In this context, the Supreme Court held that Alli-
son’s specific allegation that he had been promised a certain sentence
as part of a plea agreement was not "palpably incredible" or "patently
  8
   The majority labels this standard a "formidable barrier" that habeas
petitioners must overcome. Ante at 14 n.9. Given the majority’s decision
to require an evidentiary hearing in this case, where White merely has
made assertions that are directly contradicted by the text of the plea
agreement and his testimony at the plea colloquy, I hardly think that
"formidable" is the appropriate adjective.
24                       UNITED STATES v. WHITE
frivolous or false," and that he was thus entitled to an evidentiary
hearing. Id. at 78.

  Had there been no properly conducted Rule 11 colloquy in this
case, the "‘palpably incredible’ or ‘patently frivolous or false’" stan-
dard likely would apply. The Court in Blackledge noted approvingly,
however, that North Carolina had, after the time of Allison’s plea,
adopted procedures similar to those now dictated by Rule 11. Id. at
79 & n.18. The Court opined that "[h]ad these commendable proce-
dures been followed . . . Allison’s petition would have been cast in
a very different light." Id. The Court continued,

      [A] petitioner challenging a plea given pursuant to proce-
      dures like those [required by Rule 11] . . . will necessarily
      b[e] asserting that not only his own transcribed responses,
      but those given by two lawyers, were untruthful. Especially
      as it becomes routine for prosecutors and defense lawyers to
      acknowledge that plea bargains have been made, such a con-
      tention will entitle a petitioner to an evidentiary hearing
      only in the most extraordinary circumstances.

Blackledge, 431 U.S. at 80 n.19. Thus, Blackledge’s "palpably incred-
ible" and "patently frivolous or false" language does not apply to
cases in which "procedures like those" specified in Rule 11 are used.9
  9
    By ignoring this aspect of the Blackledge opinion, the majority creates
a rule of law that is in direct contravention of the efficiency objective
underlying Rule 11 and the holding in Blackledge. One of the major pur-
poses of Rule 11 is "to permit quick disposition of baseless collateral
attacks." Blackledge v. Allison, 431 U.S. 63, 79 n.19 (1977). If district
courts are forced to hold an evidentiary hearing every time a habeas peti-
tioner makes an assertion that is not patently frivolous that the prosecutor
made an oral promise not contained in the plea agreement, this aim of
Rule 11 is frustrated. Notwithstanding my colleagues’ assertion to the
contrary, see ante at 11 n.6, the practical effect of this rule will be to
require district courts to expand the Rule 11 colloquy to avoid wasteful
collateral litigation. For example, following this case, a district court will
feel compelled to inform defendants that they are waiving their right to
appeal the denial of pretrial motions. Perhaps in the next case, a habeas
petitioner will assert that the prosecutor promised him that he would
                         UNITED STATES v. WHITE                          25
Id. In such cases, like this one, habeas petitioners will be entitled to
an evidentiary hearing only if the case presents "the most extraordi-
nary circumstances."10 Id.; see Lasiter v. Thomas, 89 F.3d 699, 702-
03 (10th Cir. 1996) ("[The petitioner] [i]s bound by his ‘solemn dec-
larations in open court’ and his unsubstantiated efforts to refute that
record [a]re not sufficient to require a hearing. This case does not
involve ‘the most extraordinary circumstances.’"); Ouellette v. United

receive a certain amount of visitation time with his family while incar-
cerated or that he would be confined in a certain prison. Need district
courts specifically inform defendants that they are not entitled to such
privileges unless they are included in their written plea agreements?
Under the majority’s opinion, I believe that they must, because a nega-
tive response to the question "did anyone ‘ma[k]e any other promise or
assurance to you of any kind in any effort to induce you to plead guilty’"
will no longer suffice to insulate a guilty plea from these sorts of collat-
eral attack.
   10
      Although the "most extraordinary circumstances" standard derives
from the language of Blackledge, I note that this standard accurately
describes the practice of the various Courts of Appeals even before
Blackledge. See, e.g., Bryan v. United States, 492 F.2d 775, 781 (5th Cir.
1974) (en banc) (holding that an evidentiary hearing is not required when
a petitioner’s uncorroborated allegations of an unkept plea bargain are
directly contradicted by his testimony at the time of sentencing); United
States v. Rapp, 539 F.2d 1156, 1158 (8th Cir. 1976) (stating that,
"[s]tanding alone, the fact that [the petitioner] now contradicts the state-
ment he made at the Rule 11 hearing and the fact that the allegations he
makes in his § 2255 motion go beyond the subjects covered in a Rule 11
hearing would not be sufficient basis for requiring a[n evidentiary] hear-
ing," but holding that an evidentiary hearing is required when the Gov-
ernment concedes that a written plea agreement is incomplete); Crawford
v. United States, 519 F.2d 347, 350 (4th Cir. 1975) (holding that "the dis-
trict court was not required to conduct an evidentiary exploration of the
truth of an allegation in a § 2255 motion which amounted to no more
than a bare contradiction of statements made by [the petitioner] when he
pleaded guilty"); Hedman v. United States, 527 F.2d 20, 22 (10th Cir.
1975) (holding that a district court "was not required to conduct an evi-
dentiary hearing when appellant’s allegations merely contradicted his
earlier statements [made during a Rule 11 plea colloquy]," but noting
that an "uncounselled plea [coupled with] allegations of fear, coercive
police tactics and mental illness" would require an evidentiary hearing).
26                       UNITED STATES v. WHITE
States, 862 F.2d 371, 377-78 (1st Cir. 1988) (holding that an evidenti-
ary hearing is not required when a petitioner’s uncorroborated allega-
tions are directly contradicted by his testimony at the time of his plea
colloquy); Pennington v. Housewright, 666 F.2d 329, 331-33 (8th Cir.
1981) ("The procedures followed in Pennington’s case are closer to
those requiring a hearing ‘only in the most extraordinary circum-
stances.’ . . . [Thus, t]he . . . lack of any indication that evidence, other
than Pennington’s allegations, would be forthcoming warranted the
district court’s dismissal without a hearing.").11

   The only possible "extraordinary circumstance" that could justify
holding an evidentiary hearing in this case is Heilberg’s ineffective-
ness. Unquestionably, Heilberg was constitutionally ineffective, and
his ineffectiveness resulted in an unknowing and involuntary plea.
But, as explained below, Heilberg’s ineffectiveness is immaterial to
the reliability of the specific representations made by White during
his plea colloquy. Accordingly, I do not believe that this case presents
us with "the most extraordinary circumstances," and I conclude that
we are entitled to rely upon White’s sworn assertion that, aside from
the written plea agreement, no one had "made any other promise or
assurance to [him] of any kind in any effort to induce [him] to plead
guilty." (J.A. at 359.)

   As the Government concedes, Heilberg erroneously promised
White that he would be able to appeal the denial of his pretrial sup-
pression motion despite his guilty plea. This admitted ineffectiveness,
however, would not have induced White to conceal or deny the exis-
tence of an oral agreement with the prosecutor. White stated during
  11
    The majority relies on the decisions of several of our sister circuits
to support its use of the "palpably incredible" standard in this case. See
ante 7-8 n.4 (citing Tran v. Lockhart, 849 F.2d 1064 (8th Cir. 1988);
Marrow v. United States, 772 F.2d 525 (9th Cir. 1985); United States v.
Unger, 665 F.2d 251 (8th Cir. 1981); McKenzie v. Wainwright, 632 F.2d
649 (5th Cir. 1980)).
   I believe that, to the extent that they are not distinguishable, the cases
relied on by the majority reflect an ill-considered reading of Blackledge,
and for the reasons discussed in the text, I would follow the approach of
Lasiter v. Thomas, 89 F.3d 699, 702-03 (10th Cir. 1996), and Pennington
v. Housewright, 666 F.2d 329, 331-33 (8th Cir. 1981).
                        UNITED STATES v. WHITE                        27
his plea colloquy that he had gone over the plea agreement and under-
stood it. It is undisputed that the plea agreement did not contain a
term preserving his right to appeal the denial of his pretrial suppres-
sion motion, and that it contained an integration clause. At the plea
colloquy, White agreed that no one had made "any other promise or
assurance . . . of any kind" to induce him to plead guilty and affirmed
the written plea agreement. Although White might have believed that
the plea agreement did not need a term preserving his right to appeal,
this belief does not explain his failure to mention his alleged "oral
agreement" with the prosecutor during his plea colloquy. Notably,
White does not allege in his § 2255 petition that Heilberg or the pros-
ecutor instructed him to keep the oral agreement a secret, or that
either told him that the plea agreement contained a term preserving
his right to appeal. Instead, he claims that the plea agreement failed
"to alert[ ] him" that his guilty plea was "unconditional." (J.A. at 44.)
Although this evidences a misunderstanding of the law, it does not
explain why he failed to note his alleged oral agreement with the
prosecutor when asked if anyone had made "any other promises or
assurances . . . to induce [him] to plead guilty." (J.A. at 359.)

   Moreover, as the district court reviewed the plea agreement and
questioned Heilberg and the prosecutor about its contents, neither
attorney averred that the plea was conditional. Therefore, White is, in
essence, averring not only that he lied during his Rule 11 colloquy,
but that both his attorney and the prosecutor remained silent when
each had a duty to inform the court of any agreements not contained
in the written plea agreement. See Fed. R. Crim. P. 11(c)(2) ("The
parties must disclose the plea agreement in open court when the plea
is offered. . . ."); Bryan v. United States, 492 F.2d 775, 781 (5th Cir.
1974) ("[T]he defendant and all counsel have a duty to disclose the
existence and details of any agreement which relates to the plea ten-
dered."). This is exactly the situation that the Blackledge court noted
would almost never entitle petitioners to evidentiary hearings. Black-
ledge, 431 U.S. at 80 n.19.

   Because Heilberg’s ineffectiveness does not relate to or explain
White’s sworn statement during the Rule 11 plea colloquy that he had
received no promises not included in the plea agreement, this case
does not present us with the type of extraordinary circumstance that
would justify an evidentiary hearing to determine whether such a
28                       UNITED STATES v. WHITE
promise was made. Instead, we are entitled to rely upon the text of
the plea agreement and White’s Rule 11 plea colloquy, in which he
disavowed the existence of such an agreement. Accordingly, White is
not entitled to an evidentiary hearing.12

                                     B.

    Not only does my conclusion that White is not entitled to an evi-
dentiary hearing comport with a proper interpretation of Blackledge,
it is also consonant with the cases from this circuit and others apply-
ing the parol evidence rule to exclude extrinsic evidence of promises
not included in unambiguous written plea agreements. See Hartman
v. Blankenship, 825 F.2d 26, 29-31 (4th Cir. 1987) (holding that
because the record did not support Hartman’s contention that the writ-
ten plea agreement was not intended to be the final, exclusive expres-
sion of his bargain with the Government, the parol evidence rule
barred consideration of extrinsic evidence of an alleged contrary oral
agreement); see also United States v. Nunez, 223 F.3d 956, 958 (9th
Cir. 2000) ("Under the parol evidence rule, a court looks to, and
enforces, the plain language of a [plea agreement] and does not look
to ‘extrinsic evidence . . . to interpret . . . the terms of an unambiguous
written instrument.’"); United States v. Rockwell Int’l Corp., 124 F.3d
1194, 1200 (10th Cir. 1997) ("Regardless of whether [the defen-
dant’s] extrinsic evidence vindicates [his] assertion that the govern-
ment agreed to be . . . limited in [its actions in a plea agreement], the
  12
    Even if I were to accept the majority’s position that a prisoner is enti-
tled to an evidentiary hearing unless his allegations are "‘palpably
incredible’ or ‘patently frivolous or false,’" I would conclude that
White’s allegations fail to meet even this lenient test. As mentioned
above, all of the evidence in this case, other than White’s self-serving
assertions, demonstrates that Heilberg misunderstood the applicable law
and accordingly promised White that he could appeal the denial of his
pretrial suppression motion regardless of the terms of the plea agreement.
White then disclaimed the existence of any oral agreements with the
prosecutor in writing, by signing his plea agreement, and again orally
during his Rule 11 plea colloquy. Furthermore, neither Heilberg nor Ven-
grin mentioned any such oral agreement, despite the fact that they were
involved in the Rule 11 colloquy. In the face of this evidence, White’s
allegations of having had an oral agreement with the prosecutor are "pal-
pably incredible."
                        UNITED STATES v. WHITE                          29
parol evidence rule forbids [the defendant] from asserting this addi-
tional term."); United States v. Ballis, 28 F.3d 1399, 1410 (5th Cir.
1994) ("[P]arol evidence is inadmissible to prove the meaning of an
unambiguous plea agreement."); United States v. Rutledge, 900 F.2d
1127, 1132 (7th Cir. 1990) ("[A]n integration clause . . . negates any
effort by [a defendant] . . . to undo the terms of the plea agreement
by pointing to an alleged promise, made before the agreement was
signed."). The parol evidence rule prevents "a disaffected party,
unhappy with what his bargain has bought for him, [from] supplant[-
ing] the order of a concluded agreement with the chaos of a post-
factum reconfiguration of the bargain." Hartman, 825 F.2d at 28.13 In
this case, if the parol evidence rule applies, it would bar consideration
of White’s sworn allegations. White’s plea agreement is unambigu-
ous. It clearly states that it is the complete understanding among the
parties, and it does not preserve White’s right to appeal the denial of
his pretrial suppression motion. White’s assertion that the prosecutor
orally agreed that White would be able to appeal the denial of his pre-
trial suppression motion varies the terms of the written plea agree-
ment, and, accordingly, it is inadmissible parol evidence.

   I acknowledge that the parol evidence rule is not applied as strictly
to plea agreements as it is to commercial contracts. See United States
v. Garcia, 956 F.2d 41, 44 (4th Cir. 1992) (enforcing a promise in the
cover letter sent by the government along with a plea agreement when
the government conceded that it had made the promise). This is
   13
      My colleagues attempt to cast doubt upon the continuing validity of
the parol evidence rule in cases where a defendant challenges the terms
of an unambiguous written plea agreement. Ante at 6 n.3. By doing so,
I fear that the majority significantly undermines the sanctity of the writ-
ten plea agreement and leaves us open to the "chaos of post-factum
reconfiguration[s]." Hartman, 825 F.2d at 28. Additionally, I fear that the
majority has led us astray from the majority of our sister circuits. Con-
trary to the majority’s assertion, Hartman’s holding was that the parol
evidence rule bars consideration of alleged oral agreements that vary the
terms of an unambiguous written plea agreement if the written document
is intended to be the final, exclusive expression of the parties’ bargain.
Id. at 29, 31. Importantly, the district court in Hartman did not hold an
evidentiary hearing, and we remanded with instructions that the court
dismiss Hartman’s petition, not that it hold an evidentiary hearing to
determine whether Hartman’s allegations were true. Id. at 31.
30                      UNITED STATES v. WHITE
because we will not allow the government to "take advantage of a rule
of contract law to profit from an omission in a contract it prepared"
when it concedes that it made a promise not contained in the written
plea agreement. Id. at 44. Thus, when contemporaneous documentary
evidence demonstrates that the government in fact made a promise to
the defendant, we will not apply the parol evidence rule to prevent
enforcement of the promise. Id. White, however, has not presented
contemporaneous documentary evidence. Instead, the only evidence
that he has presented is the unsupported allegation in his sworn
§ 2255 petition. Although we should not allow the Government to
profit from its own omission, if the parol evidence rule ever applies,
it must apply when the only evidence of the alleged omission is a self-
serving allegation in a sworn habeas petition. Garcia, 956 F.2d at 44;
see Hartman, 825 F.2d at 28. Indeed, all of the evidence before us,
other than White’s sworn § 2255 petition, shows that White believed
he could appeal the denial of his suppression motion not because of
a fraudulent promise by the prosecutor, but because his counsel mis-
understood the applicable law. The record contains no evidence of
governmental overreaching or misbehavior. When I couple these facts
with the fact that during his Rule 11 plea colloquy White explicitly
denied the existence of any promises not contained in his plea agree-
ment, I conclude that if we cannot apply the parol evidence rule in
this case, we cannot apply it in any case involving a written plea
agreement. I believe that such a step will lead to countless unneces-
sary evidentiary hearings. See Blackledge, 431 U.S. at 71.

                                  III.

   In sum, under the majority’s rationale, nearly every time that a con-
victed criminal defendant asserts that he was induced to plead guilty
by an oral promise from the prosecutor, he will be entitled to an evi-
dentiary hearing, even if his allegations conflict with the unambigu-
ous terms of his written plea agreement and his sworn statements
made during a Rule 11 plea colloquy. Given that "more often than not
a prisoner has everything to gain and nothing to lose from filing a col-
lateral attack upon his guilty plea," this will result in an enormous
waste of governmental resources.14 Blackledge, 431 U.S. at 71.
  14
    Not only will district courts be forced to hold evidentiary hearings,
prosecutors will be forced to seek out and prepare witnesses and evi-
                         UNITED STATES v. WHITE                          31
Because the sworn statements made by White during his Rule 11 plea
colloquy and the unambiguous written plea agreement conclusively
establish that White received no oral promise from the prosecutor that
his plea was conditional, and because this case does not present the
most extraordinary circumstances, an evidentiary hearing is unneces-
sary in this case. Accordingly, I respectfully dissent.

dence in order to rebut the petitioner’s allegations — often well after the
substance of the allegations will have been alleged to have occurred. This
is exactly what Rule 11 and the parol evidence rule are designed to pre-
vent. Cf. Blackledge, 431 U.S. at 80 n.19 ("A principal purpose of the . . .
statutory reforms [like Rule 11] [i]s to permit quick disposition of base-
less collateral attacks."); Hartman v. Blankenship, 825 F.2d 26, 28 (4th
Cir. 1987)("[O]therwise, a disaffected party, unhappy with what his bar-
gain has bought for him, could easily supplant the order of a concluded
agreement with the chaos of a post-factum reconfiguration of the bar-
gain.").
   The majority opinion repeatedly emphasizes that the Government has
not offered an affidavit or other sworn evidence denying the existence of
an oral agreement. See ante at 4, 9, 13, 16. Of course, as noted above,
the whole reason for having Rule 11 colloquies and for applying the
parol evidence rule is precisely so that the Government will not have to
offer evidence or affidavits in cases such as this one, where the only evi-
dence of an alleged oral agreement is the sworn statement of the peti-
tioner himself, a statement contradicting the testimony that he gave
during his plea colloquy.